Citation Nr: 1446390	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  13-18 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) prior to July 19, 2013.


REPRESENTATION

Appellant represented by:	Edward F. Cunningham, Attorney at Law


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In an August 2014 letter, the Veteran raised the issue of entitlement to an earlier effective date for PTSD.  The United States Court of Appeals for Veterans' Claims (Court) has held that where a rating decision which established an effective date for an increased rating has become final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In essence, the Court held that there is no freestanding earlier effective date claim which could be raised at any time.  See Rudd, 20 Vet. App. at 299.  Here, in a February 2009 rating decision, the RO granted service connected for PTSD, with a 50 percent rating, effective October 16, 2008.  The rating decision became final and the Veteran has not alleged CUE in regard to that rating.  Therefore, there is no outstanding claim regarding that issue.  

A claim for an increased rating includes a claim for TDIU where there are allegations of unemployability.  Such allegations were raised in this case in a November 2012 VA PTSD examination.  In a March 2014 rating decision, the RO granted TDIU, effective July 19, 2013, the date of the Veteran's formal claim for TDIU.  However, since there was an inferred claim for TDIU in connection with the claim for an increased rating, the issue of TDIU, prior to July 19, 2013, is still a part of the Veteran's increased rating claim for PTSD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2013, new evidence was obtained by the RO after the RO issued a Statement of the Case in May 2013.  Pursuant to 38 C.F.R. § 19.37(a), if evidence is received by the AOJ prior to the case being transferred to the Board and the evidence was not considered in the previous Statement of the Case (SOC), a Supplemental Statement of the Case (SSOC) should be furnished to the appellant and his representative unless the additional evidence received duplicates evidence previously of record or is not relevant to the issues on appeal.

The August 2011 rating decision denied entitlement to a rating in excess of 50 percent.  The Veteran filed a timely notice of disagreement (NOD) in June 2012 and the RO issued a SOC in May 2013 which granted a rating of 70 percent, effective April 13, 2011 (date of claim for increase).  The RO also issued a separate rating decision in April 2013 which duplicated the SOC's decision.  In June 2013, the Veteran's attorney filed a "NOD" with the April 2013 rating decision.  The RO later construed the June 2013 NOD as a timely substantive appeal for the pending matter.  The RO certified the matter to the Board in March 2014.  

In November 2013, the Veteran underwent a PTSD VA examination.  As mentioned above, the matter was certified to the Board in March 2014.  The RO did not issue a SSOC in response to the Veteran's November 2013 VA examination.  Further, prior to the RO certifying the matter to the Board, relevant VA treatment records were associated with the Veteran's Virtual VA file.  The RO did not issue a SSOC in response to these new relevant records.  Therefore, on remand, the RO should issue the Veteran a SSOC which addresses the November 2013 VA examination and treatment records.  See 38 C.F.R. §§ 19.31(b)(1), 19.37 (2013).  

Finally, as the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the claims file or uploaded to Virtual VA, while the case is in remand status.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all recent VA treatment records since March 2014 and associate them with the claims file or upload them to Virtual VA.

2.  Ensure the above development has been completed.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case, which considers all evidence received since the April 2013 SOC, and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



